DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response the amendment filed on 10/25/21.  Claims 1-10 are pending 11-20 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US PGPub 2011/0254099, hereinafter referred to as “Xiao”).
	Xiao discloses the semiconductor device as claimed.  See figures 1a-5b and corresponding text, where Xiao teaches, in claim 1, a semiconductor device comprising: 
(100) (figures 1a-1c; [0019]); 
at least one silicon-on-insulator (SOI) transistor (202) disposed above the substrate (100) (figures 1a-1c; [0019-0020]); 
a gate-all-around (GAA) transistor (500, 501, 502) disposed above the substrate (figures 1a-1c; [0019-0020], [0022]); and 
a fin field-effect transistor (FinFET) disposed above the substrate (figures 1b and 3a;[0021], [0024]). 

Xiao teaches, in claim 2, wherein the at least one SOI transistor comprises: 
a p-type metal-oxide-semiconductor (PMOS) transistor (figures 1a-1b; [0019-0021]); and 
an n-type metal-oxide-semiconductor (NMOS) transistor, the NMOS transistor and the PMOS transistor forming a complementary metal-oxide-semiconductor (CMOS) device (figures 1a-1c; [0019-0021]). 
Xiao teaches, in claim 3, wherein the GAA transistor comprises an n-type GAA transistor, and wherein the FinFET comprises a p-type FinFET (figures 1a-1c; [0019-0021]). 
 
Xiao teaches, in claim 6, wherein the at least one SOI transistor comprises: 
a well region disposed above the substrate; 
an oxide region disposed above the well region; 
a channel region disposed above the oxide region; 
a gate oxide disposed above the channel region; and 


Xiao teaches, in claim 7, wherein the FinFET comprises: 
a well region (300, 400) disposed above the substrate (figures 1a-1c; [0019-0022])
at least one fin disposed above the well region (300, 400) (figures 1a-1c; [0019-0022]); and 
a gate region (500) disposed adjacent to the at least one fin (figures 1a-1c; [0019-0022]). 

Xiao teaches, in claim 8, wherein the GAA transistor comprises: 
a well region (301, 401, 302, 402) disposed above the substrate (figures 1a-1c; [0019-0022]); 
one or more slabs disposed above the well region (figures 1a-1c; [0019-0022]); and 
a gate region (500) disposed adjacent to the one or more slabs (figures 1a-1c; [0019-0022]). 

Xiao teaches, in claim 9, wherein the gate region is disposed around each of the one or more slabs (figures 1a-1c; [0019-0022]). 
Xiao teaches, in claim 10, further comprising: 
a shallow trench isolation region (201) disposed between the FinFET and the at least one SOI transistor (figure 1b; [0020]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US PGPub 2011/0254099, hereinafter referred to as “Xiao”) as applied to claim 1 above, and further in view of Xiao et al. (US PGPub 2011/0254099, hereinafter referred to as “Xiao”).

However, Xiao shows, in claim 4, wherein: the substrate is a (100) crystal plane substrate ([0021]); 
a top surface of a channel (301, 401) of the at least one SOI transistor has a (100) orientation crystal plane ([0021]); a top surface of a slab of the GAA transistor has a (100) orientation crystal plane.

However, Xiao fails to explicitly show, in claim 4, a sidewall of a fin of the FinFET has a <110> orientation crystal plane.
Xiao teaches that the silicon Si (110) substrates current flows has a more than doubled hole mobility [0006]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute a sidewall of a fin of the FinFET has a <110> orientation crystal plane, in the device of Xiao, according to the teachings of Xiao, with the motivation of creating a higher mobility carrier allowing for a more efficient semiconductor device. 


Xiao fails to show, in claim 5, wherein: a sidewall of at least one gate region of the at least one SOI transistor has a <110> orientation crystal plane; 
a sidewall of a gate region of the FinFET has a <110> orientation crystal plane; and a sidewall of a gate region of the GAA transistor has a <110> orientation crystal plane. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to , wherein: a sidewall of at least one gate region of the at least one SOI transistor has a <110> orientation crystal plane; 
a sidewall of a gate region of the FinFET has a <110> orientation crystal plane; and a sidewall of a gate region of the GAA transistor has a <110> orientation crystal plane, in the device of Xiao, according to the teachings of Xiao, with the motivation of creating a higher mobility carrier allowing for a more efficient semiconductor device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             February 26, 2022